DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiner’s Action filed 05/29/2020, Applicant amended Claims 12, 19, 22, and cancelled Claims 14-18.  Claims 12-13 and 19-26 are currently pending.

Response to Argument

Applicant’s arguments with respect to claim(s) 12-21 and 24-26 under 35 U.S.C 103 in view of the previously cited art have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 22-23 under 35 U.S.C 102a1 in view of the previously cited art have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pages 8-9, filed 11/30/2020, with respect to rejection of Claim s 14-19 under 35 U.S.C. 112 (b) have been fully considered and are persuasive in view of Therefore the rejection(s) have been withdrawn and for the purpose of examination over the prior art, the limitations “wherein, in addition to the threshold value for the overspeed, a number n of quick-closing valves and a number of teeth z of a measuring wheel of the second speed sensor are read in as additional values, and all the read-in values are subsequently validated “; will be construed as a conventional process wherein an the ECM (electronic control module) for controlling an engine and a DDR (diagnostic data reader) for example as disclosed by Ritter et al. (U.S. 6898512) are in communication with eacthother. The DDR is configured to control the engine thru the ECM based on configuration data communicated from the engine to the DDR such that the DDR is necessarily aware of the technical specifications of the engine it is controlling.  Ritter further discloses, “More specifically, the method set forth for using the DDR to prepare to test the engine for overspeed shut down contains the following steps:  1) Connect the DDR to the diagnostic connector.  2) Turn on the engine ignition and wait for the Reader to communicate with the ECM.”.  In other words, the DDR and ECM are confirmed to be in communication wherein the DDR has necessarily and intentionally been programmed to validate the configuration data (e.g. the type of engine, what sensor types/functions are installed, number/type of quick closing air flap valves, number of 

Claim Objections

Claim 22 is objected to because of the following informalities:
Line 7 recites “and is configure to”.  The limitation should be corrected to “and is configured to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 incorporates the elements of Claims 23 and 22.  Amended Claim 22 recites in-part “wherein the valve control unit is connectable to a second speed sensor….wherein the plausibility check comprises: reading in a first speed detected by a first speed sensor of an engine control unit..”.  Additionally, Claim 22 recites in-part “an emergency device of a combustion machine having an engine, wherein the emergency device comprises at least one wherein the second speed sensor is independent of the first speed sensor of the engine control unit.”.  Claim 24 will be construed as “A combustion machine, comprising: an emergency device having at least one quick-closing valve in an air path of the combustion machine; a valve control unit according to claim 22; and wherein the second speed sensor is independent of the first speed sensor.”
Appropriate correction is requested.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (U.S. 6989512) in view of Rossi (U.S. 4667114).
Ritter (note: Reference cited on page 17 of previous office action) discloses an emergency shutdown system for a diesel engine responsive to a detected engine speed runaway condition. “For use in these hazardous or sensitive sites, various aftermarket components are installed on the engine to provide an engine shut down if there is an indication that the engine is not working properly, for example, it is in a runaway condition. For engine shut down in the event of a runaway condition, a shut down system may include closure of an intake air flap or actuation of a halon injection system as well as a fuel shut off system that is activated when the engine achieves or exceeds a trigger point; i.e., an actuation set point at a certain speed.” (Col. Line 23-33).  Specifically, “FIG. 1 is a schematic diagram of an electronically controlled diesel engine incorporating an overspeed shut down system and a calibration including a primary rating and test rating within the electronic control module.” (Col. 3 line 55+) And “FIG. 2 is perspective view of a typical diagnostic data reader (DDR) for communicating with the electronic control module.” (Col. 3 line 58+)..  Additionally, Ritter discloses methods of initiating shutdown by closing an intake air flap and subsequently shutting off fuel to the engine responsive to an indication that the engine achieves or exceeds a trigger threshold speed.  For example: “The ECM 12 also has an output line 16 for providing a digital, analog, frequency or other actuation signal connected to a shut down system 18. The shut down system 18 can be one of a variety of known shut down systems. For example, the shut down system may be a shut down flap in the intake system, a Halon injector in the intake manifold, a fuel cutoff to the fuel injectors or a combination of more than one shut down device. The shut down system is preferably actuated by a digital output provided by the ECM 12 through the output line 16. The engine may be connected to various standard sensors 19 which have an output connected to the ECM. One of these sensors which is specifically indicated is a speed sensor 20.  Referring now to FIG. 4, the ECM 12 has a normal overspeed trigger point 55 to cause an actuation of the output line 16 upon sensing an engine speed at or exceeding the overspeed limit trigger point 55 from the speed sensor 20.” (Col. 4 lines 17-34).  Additionally Ritter discloses methods of testing whether or not the shutdown system operates correctly based on adjusting the trigger setpoint, controlling the engine to exceed the trigger setpoint, and determining whether or not the shutdown system has operated or not.  For example “A method of testing an overspeed shut down system for an electronically controlled engine, said method comprising: providing an electronic control module of the engine with a primary rating that normally limits the operation of said engine to a predetermined full load rated speed and a normal trigger point normally set above said full load rated speed for sending an actuation signal to said overspeed shut down system; changing the primary rating to a test rating or alternatively lowering the overspeed trigger point of said electronic control module to allow said engine to run at a speed higher than said overspeed trigger point; running said engine at a speed higher than the overspeed trigger point to test if said shut down system operates in a proper manner; and resetting said electronic control module to said primary rating and said normal overspeed trigger point.” (Claim 7).

Regarding Claim 12, Ritter teaches:
A method for controlling an emergency device (Fig. 1, “The shut down system 18 can be one of a variety of known shut down systems. For example, the shut down system may be a shut down flap in the intake system…” Col. 4 line 17+) of a combustion machine having an engine (Fig. 1, “diesel engine 10”), wherein the emergency device comprises at least one quick-closing valve (“shut down flap in the intake system”), the method comprising the steps of: reading in a threshold value for an overspeed of the combustion machine (“Referring now to FIG. 4, the ECM 12 has a normal overspeed trigger point 55 to cause an actuation of the output line 16 upon sensing an engine speed at or exceeding the overspeed limit trigger point 55 from the speed sensor 20”; Col. 4 line 30+; i.e. primary rating setpoint speed); detecting a second speed (“upon sensing an engine speed”) of the combustion machine with a second speed sensor (Fig. 1, speed sensor 20);; 
and using the second speed for an activation process of the emergency device in a manner dependent on overspeed (“Referring now to FIG. 4, the ECM 12 has a normal overspeed trigger point 55 to cause an actuation of the output line 16 upon sensing an engine speed at or exceeding the overspeed limit trigger point 55 from the speed sensor 20”; Col. 4 line 30+), wherein, in addition to the threshold value for the overspeed, a number n of quick-closing valves and a number of teeth z of a measuring wheel of the second speed sensor are read in as additional values, and all the read-in values are subsequently validated (Fig. 1, the immediately preceding limitations are construed as a conventional process wherein an the ECM (electronic control module) for controlling an engine and a DDR (diagnostic data reader) for example as disclosed by Ritter et al. (U.S. 6898512) are in communication with eacthother. The DDR is configured to control the engine thru the ECM based on configuration data communicated from the engine to the DDR such that the DDR is necessarily aware of the technical specifications of the engine it is controlling.  Ritter further discloses, “More specifically, the method set forth for using the DDR to prepare to test the engine for overspeed shut down contains the following steps:  1) Connect the DDR to the diagnostic connector.  2) Turn on the engine ignition and wait for the Reader to communicate with the ECM.”.  In other words, the DDR and ECM are confirmed to be in communication wherein the DDR has necessarily and intentionally been programmed to validate the configuration data (e.g. the type of engine, what sensor types/functions are installed, number/type of quick closing air flap valves, number of teeth on a speed trigger wheel utilized by speed sensor 20, system status, battery  wherein the validation of the read-in values includes execution of an overspeed test that is implemented by a corresponding signal output or corresponding operation of the combustion machine (Fig. 5; “The testing phase is more clearly illustrated in FIG. 5. In FIG. 5, the DDR or a proprietary Detroit Diesel Diagnostic Link (ODDL) software package allows access to change the ratings as shown in boxes 60, 62 and 64. The option to run an overspeed test is presented in step 66. If yes, the test calibration 0@2410 (for example) is selected 68 and the change is saved 70. The engine is then started and throttled up to a speed above the overspeed trigger point 76.”; Col. 6 line 9+) , wherein subsequently, a check is performed regarding whether the activation of the emergency device has correspondingly taken place (Fig. 5, “Once the speed sensor 20 senses >2400 rpm and the ECM 12 properly reads the speed sensor input, it activates an output (digital, analog or frequency signal) 16 to the shut down system as shown in FIG. 1. If the shut down system 18 is operating properly, it will be activated to shut down the engine.”; Col. 6 line 16+), wherein, the overspeed test includes simulating or generating a speed corresponding to a stored threshold value for the overspeed (Fig. 5, “The engine is then started and throttled up to a speed above the overspeed trigger point 76,”).
As indicated above, Ritter discloses a method for controlling a quick closing intake air flap engine shutdown device responsive to a determination that measured engine speed is above a predetermined threshold speed.  Additionally, as noted above Ritter discloses validation of read-in values that includes execution of an overspeed test and the ECM 12 properly reads the speed sensor input, it activates an output (digital, analog or frequency signal) 16 to the shut down system as shown in FIG. 1. If the shut down system 18 is operating properly, it will be activated to shut down the engine.”; Col. 6 line 16+) and “This above described preferred embodiment is reliable and faster to conduct. Many shut down systems have redundancy built in and have a separate independent trigger sensor built in that independently reads directly from the speed sensor as shown in FIG. 1 (or another speed sensor) without use of the ECM.”; Col. 8 line 24+).  Therefore Ritter suggests that the ECM 12 performs a step of ensuring it “properly reads the (speed) sensor input” and that other known shutdown systems utilized redundant (i.e. separate) speed sensors to ensure that valid engine speed data is available to the ECM in order to reliably determine whether or not engine speed is above a predetermined threshold speed.
Therefore Ritter discloses “performing a plausibility check on the second speed” (“and the ECM 12 properly reads the speed sensor input”; Col. 6 line 16+); but does not explicitly teach the claimed steps attributed to the plausibility check: wherein the plausibility check comprises: reading in a first speed detected by a first speed sensor of an engine control unit; calculating a difference between the second speed and the first speed; comparing the difference with a stored threshold {00509982 } 211610-151 value for the difference; and outputting a plausible signal if the difference is smaller than the threshold value for the difference; reading in the second speed after receipt of the plausible signal
further including outputting an alarm signal to the engine control unit upon failure of the plausibility check
An overspeed control relates to overspeed conditions which pertains to speeds in excess of the rated speed. When the rated speed is exceeded, the overspeed control causes the turbine to trip (shutdown) based on the rapid shutting down of motive fluid to the turbine. Overspeed protection is usually provided in the form of a solenoid valve between the source of the motive fluid and the turbine. The solenoid valve is normally full open during normal operating conditions or fully close in response to a signal from the overspeed control circuit.” (Col. 1 line 30+) and “It is yet another object to provide a means and method for determining the loss of speed signal in one speed pickup sensor and automatically switching to another speed pickup sensor while continuing to provide loss of speed protection.  It is a further object to provide redundant speed sensing circuitry in order to avoid unnecessary turbine shutdown.” (Col. 2 line 30+).  Additionally, “A speed pickup sensing circuit 10 provides three speed signals 1, 2 and 3 representative of the actual speed conditions of the turbine. The speed signals are applied as inputs to the speed feedback monitoring circuit 12 which monitors the loss of signals for each speed pickup sensor circuit, loss of speed feedback signal 11, and overspeed detection. Speed signals 1 and 2 produce a primary signal and speed signal 3 is the reference signal. The speed pickup sensing circuit 10 comprises speed pickups sensors 14, 16, and 18 adjacent to prime mover or turbo machine shaft (not shown).” (Col. 4 line 15+).
In particular with reference to the instant application claimed speed sensor plausibility check; Rossi teaches: “Under normal operating conditions, all speed signals are equal. Assuming the reference signal is operating properly, a speed pickup fault indicator displays a loss of signal upon failure of a component in speed signals 1 or 2……The reference signal is compared to the primary signal for detecting a loss of reference signal. A loss of the reference signal generates a fault indication in the speed pickup fault indicator 40. However, a failure in the reference signal does not trigger an output signal from the speed feedback fault detector 44 because the speed feedback signal is still provided by the primary signal. A loss of primary signal results in a loss of speed feedback signal which trips the turbine.  The overspeed detector 42 compares the primary signal to a predetermined level (usually 110% of rated speed), for detecting an overspeed condition. If an overspeed condition exists, the overspeed detector triggers the overspeed indicator 46 which trips the turbine. Note that the three conditions that require a shutdown of the turbine are a loss of the primary signal, an overspeed condition, or a loss of speed feedback signal.” (Col. 5 line 40+) And “The relay 71 is connected to further circuitry for providing an indication to the operator of a failure in the speed sensing circuitry. This may include a light display or an audible alarm.” (Col. 7 line 60+).  Additionally, Claim 6 states: In a control system for a rotating shaft prime mover having a speed sensing system for measuring the rotational speed of the shaft, a monitoring circuit for detecting a failure in the speed sensing system comprising:    (a) multiple shaft speed sensors for measuring the shaft rotational speed, including at least a first, second and third speed sensor each producing signals representative thereof;    (b) means for selecting between said first speed signal and said second speed signal a primary signal; and    (c) means for comparing said primary signal with said third signal for producing a primary fault indication signal when said primary signal deviates from said third signal by a predetermined value.; Claim 15 states “The system of claim 6 further comprising a means for comparing the primary signal to a predetermined level for producing an overspeed fault indication signal when the primary signal deviates from a predetermined value.; Claim 16 states: “The system of claim 15 further comprising a fault indicator means for receiving primary signal fault indication and a primary fault indication signal to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means.”.
In other words, Rossi disclose a speed control and sensing system that is configured to determine if faults are present in the speed control system in addition to shutting down the prime mover responsive to a detected overspeed condition or a detected fault with the primary speed sensor (based on comparison to a reference/redundant speed sensor that results in a speed difference greater than a predetermined value).  As a result of the speed sensor monitoring system utilizing a plurality (e.g. three) of independent speed sensors, the system is configured to desirably prevent unnecessary shutdowns of the prime mover.  Instead, the system determines plausibility of the engine speed signals and ONLY triggers shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
Therefore Rossi teaches: wherein the plausibility check comprises: reading in a first speed (Claim 6 , third speed signal) detected by a first speed sensor (third speed sensor) of an engine control unit (Fig. 1, item 10); calculating a difference between the second speed and the first speed (Claim 6, step (c ) and/or Fig. 1 item 38); comparing the difference with a stored threshold{00509982 } 211610-151value for the difference (Claim 6 “when said primary signal deviates from said third signal by a predetermined value”); and outputting a plausible signal if the difference is smaller than the threshold value for the difference (implicit in the disclosure is that a plausible signal is output absent a determination that the difference between the primary speed signal and third speed signal deviates more than the predetermined amount); reading in the second speed after receipt of the plausible signal (Claim 6 and 16; primary speed signal is continually read-in)
further including outputting an alarm signal to the engine control unit upon failure of the plausibility check (Claim 16 “to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means”; “The relay 71 is connected to further circuitry for providing an indication to the operator of a failure in the speed sensing circuitry. This may include a light display or an audible alarm.” (Col. 7 line 60+)); in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
Ritter discloses only a single engine speed sensor (20) in the preferred embodiment of the invention and as a result the entire functionality of the overspeed protection system is based on the assumption that the engine speed sensor (20) is operating correctly and providing accurate data to the ECM/DDR.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method for overspeed shutdown of the engine system of Ritter to incorporate the teachings of Rossi to include wherein the plausibility check comprises: reading in a first speed detected by a first speed sensor of an engine control unit; calculating a difference between the second speed and the first speed; comparing the difference with a stored threshold {00509982 } 211610-151 value for the difference; and outputting a plausible signal if the difference is smaller than the threshold value for the difference; reading in the second speed after receipt of the plausible signal…further including outputting an alarm signal to the engine control unit upon failure of the plausibility check in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is 

Regarding Claim 22, Ritter teaches: 
A valve control unit (Fig. 1, ECM 12 controls shutdown system 18 comprising a quick closing flap valve in the intake system of the diesel engine) for controlling an emergency device of a combustion machine having an engine (Fig. 1, diesel engine 10), 
wherein the emergency device comprises at least one quick-closing valve (“The ECM 12 also has an output line 16 for providing a digital, analog, frequency or other actuation signal connected to a shut down system 18. The shut down system 18 can be one of a variety of known shut down systems. For example, the shut down system may be a shut down flap in the intake system.”; Col. 4 line 16+)
wherein the valve control unit is connectable to a second speed sensor  (Fig. 1, speed sensor 20) and is configured to read in a threshold value for an overspeed (“Referring now to FIG. 4, the ECM 12 has a normal overspeed trigger point 55 to cause an actuation of the output line 16 upon sensing an engine speed at or exceeding the overspeed limit trigger point 55 from the speed sensor 20”; Col. 4 line 30+; i.e. primary rating setpoint speed)of the combustion machine; 
detect a second speed (“upon sensing an engine speed”) of the combustion machine with the second speed sensor (Fig. 1, item 20); 
perform a plausibility check on the second speed (““Once the speed sensor 20 senses >2400 rpm and the ECM 12 properly reads the speed sensor input, it activates an output (digital, analog or frequency signal) 16 to the shut 
and use the second speed for an activation process of the emergency device in a manner dependent on overspeed. (“to cause an actuation of the output line 16 upon sensing an engine speed at or exceeding the overspeed limit trigger point 55 from the speed sensor 20”; Col. 4 line 30+; and/or “An activation signal is provided to actuate the overspeed shut down system when the engine is running faster than the test point.”; Col. 3 line 5+)
However, Ritter does not explicitly teach the claimed steps attributed to the plausibility check: wherein the plausibility check comprises: reading in a first speed detected by a first speed sensor of an engine control unit; calculating a difference between the second speed and the first speed; comparing the difference with a stored threshold{00509982 } 211610-151value for the difference; and outputting a plausible signal if the difference is smaller than the threshold value for the difference; reading in the second speed after receipt of the plausible signal
Rossi discloses “The invention relates, in general, to a speed control system for a rotating shaft prime mover, and in particular, relates to a speed sensing system and method for detecting a failure in the speed sensing circuit.” (Col. 1 lines 5-11) and “An overspeed control relates to overspeed conditions which pertains to speeds in excess of the rated speed. When the rated speed is exceeded, the overspeed control causes the turbine to trip (shutdown) based on the rapid shutting down of motive fluid to the turbine. Overspeed protection is usually provided in the form of a solenoid valve between the source of the motive fluid and the turbine. The solenoid valve is normally full open during normal operating conditions or fully close in response to a signal from the overspeed It is a further object to provide redundant speed sensing circuitry in order to avoid unnecessary turbine shutdown.” (Col. 2 line 30+).  Additionally, “A speed pickup sensing circuit 10 provides three speed signals 1, 2 and 3 representative of the actual speed conditions of the turbine. The speed signals are applied as inputs to the speed feedback monitoring circuit 12 which monitors the loss of signals for each speed pickup sensor circuit, loss of speed feedback signal 11, and overspeed detection. Speed signals 1 and 2 produce a primary signal and speed signal 3 is the reference signal. The speed pickup sensing circuit 10 comprises speed pickups sensors 14, 16, and 18 adjacent to prime mover or turbo machine shaft (not shown).” (Col. 4 line 15+).
In particular with reference to the instant application claimed speed sensor plausibility check; Rossi teaches: “Under normal operating conditions, all speed signals are equal. Assuming the reference signal is operating properly, a speed pickup fault indicator displays a loss of signal upon failure of a component in speed signals 1 or 2……The reference signal is compared to the primary signal for detecting a loss of reference signal. A loss of the reference signal generates a fault indication in the speed pickup fault indicator 40. However, a failure in the reference signal does not trigger an output signal from the speed feedback fault detector 44 because the speed feedback signal is still provided by the primary signal. A loss of primary signal results in a loss of speed feedback signal which trips the turbine.  The overspeed detector 42 compares the primary signal to a predetermined level (usually 110% of rated speed), for detecting an overspeed condition. If an overspeed condition exists, the overspeed detector triggers the overspeed indicator 46 which trips the turbine. Note that the three conditions that require a shutdown of the turbine are a loss of the primary signal, an overspeed condition, or a loss of speed feedback signal.” (Col. 5 line 40+) And “The relay 71 is connected to further circuitry for providing an indication to the operator of a failure in the speed sensing circuitry. This may include a light display or an audible alarm.” (Col. 7 line 60+).  Additionally, Claim 6 states: In a control system for a rotating shaft prime mover having a speed sensing system for measuring the rotational speed of the shaft, a monitoring circuit for detecting a failure in the speed sensing system comprising:    (a) multiple shaft speed sensors for measuring the shaft rotational speed, including at least a first, second and third speed sensor each producing signals representative thereof;    (b) means for selecting between said first speed signal and said second speed signal a primary signal; and    (c) means for comparing said primary signal with said third signal for producing a primary fault indication signal when said primary signal deviates from said third signal by a predetermined value.; Claim 15 states “The system of claim 6 further comprising a means for comparing the primary signal to a predetermined level for producing an overspeed fault indication signal when the primary signal deviates from a predetermined value.; Claim 16 states: “The system of claim 15 further comprising a fault indicator means for receiving primary signal fault indication and a primary fault indication signal to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means.”.
In other words, Rossi disclose a speed control and sensing system that is configured to determine if faults are present in the speed control system in addition to shutting down the prime mover responsive to a detected overspeed 
Therefore Rossi teaches: wherein the plausibility check comprises: reading in a first speed (Claim 6 , third speed signal) detected by a first speed sensor (third speed sensor) of an engine control unit (Fig. 1, item 10); calculating a difference between the second speed and the first speed (Claim 6, step (c ) and/or Fig. 1 item 38); comparing the difference with a stored threshold{00509982 } 211610-151value for the difference (Claim 6 “when said primary signal deviates from said third signal by a predetermined value”); and outputting a plausible signal if the difference is smaller than the threshold value for the difference (implicit in the disclosure is that a plausible signal is output absent a determination that the difference between the primary speed signal and third speed signal deviates more than the predetermined amount); reading in the second speed after receipt of the plausible signal (Claim 6 and 16; primary speed signal is continually read-in) in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).

Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method for overspeed shutdown of the engine system of Ritter to incorporate the teachings of Rossi to include wherein the plausibility check comprises: reading in a first speed detected by a first speed sensor of an engine control unit; calculating a difference between the second speed and the first speed; comparing the difference with a stored threshold {00509982 } 211610-151 value for the difference; and outputting a plausible signal if the difference is smaller than the threshold value for the difference; reading in the second speed after receipt of the plausible signal  in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable), thereby preventing unnecessary shutdowns (Col. 1 lines 58-61).

Regarding Claim 13, the combination of Ritter and Rossi teaches all the elements of Claim 12 as indicated above.  Ritter further teaches: wherein the activation process of the emergency device comprises the following steps: repeatedly comparing the second speed with the threshold value for the overspeed (; activating the emergency device and/or closing the at least one quick-closing valve if the second speed is higher than or equal to the threshold value for the overspeed (“Referring now to FIG. 4, the ECM 12 has a normal overspeed trigger point 55 to cause an actuation of the output line 16 upon sensing an engine speed at or ; and outputting a corresponding emergency signal (“Once the speed sensor 20 senses >2400 rpm and the ECM 12 properly reads the speed sensor input, it activates an output (digital, analog or frequency signal) 16 to the shut down system as shown in FIG. 1. If the shut down system 18 is operating properly, it will be activated to shut down the engine.”.  Examiner interprets activating an output, such as sending a digital, analog, or frequency signal to the shutdown system, as outputting an emergency signal because the overspeed situation is understood to be an emergency situation requiring engine shutdown) to the engine control unit. (The ECM outputs the signal to the shutdown system but Fig. 1 indicates the shutdown system communicates with the engine which correspondingly communicates via CAN-Bus with the ECM.  In other words the emergency signal is both sent and acknowledged by the ECM.)

Regarding Claim 19, the combination of Ritter and Rossi teaches all the elements of Claim 12 as indicated above.  However, Ritter does not explicitly teach: including outputting the alarm signal if the difference is greater than or equal to the threshold value for the difference.
Rossi teaches outputting an alarm signal (Claim 16 “to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means”; “The relay 71 is connected to further circuitry for providing an indication to the operator of a failure in the speed sensing circuitry. This may include a light display or an audible alarm.” (Col. 7 line 60+) in response to a determination that the deviation between the first (third speed signal, aka reference signal; See Claim 6) and the second (primary speed signal) is greater than the predetermined amount in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method for overspeed shutdown of the engine system of Ritter to incorporate the teachings of Rossi to include including outputting the alarm signal if the difference is greater than or equal to the threshold value for the difference in order to provide an indication to the operator of a failure in the speed sensing circuitry and in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).

Regarding Claim 20, the combination of Ritter and Rossi teaches all the elements of Claim 12 as indicated above.  Ritter further teaches: including {00509982 }411610-151activating the emergency device and outputting an emergency signal to the engine control unit when an emergency signal is read in (The ECM reads in indication of the overspeed emergency signal and outputs an emergency shutdown signal to the shutdown system. Fig. 1 also indicates the shutdown system communicates with the engine which correspondingly communicates via CAN-Bus with the ECM.  In other words the emergency signal is both sent and acknowledged by the ECM.).

Regarding Claim 21, the combination of Ritter and Rossi teaches all the elements of Claim 13 as indicated above.  Ritter further teaches: comprising the additional step of outputting an alarm and/or triggering an engine stoppage by the engine control unit upon receipt of the emergency signal (In response to receiving the emergency signal comprising confirmation that overspeed has occurred, the ECM is configured to trigger an engine shutdown/stoppage by closing the intake air flap valve, switching off fuel injectors, or both.  See Col. 4 line 30+ and/or Col. 4 line 16+).

Regarding Claim 23, the combination of Ritter and Rossi teaches all the elements of Claim 12 as indicated above.  Ritter further teaches: A control device, comprising: an engine control unit (Fig. 1, ECM; “Referring now to FIG. 1, an electronically controlled diesel engine 10 has an electronic control module (ECM) 12 operably mounted thereon for controlling various engine parameters such as injection rate, air intake, and cooling fans through the use of a conventional communication bus 14. The ECM 12 also has an output line 16 for providing a digital, analog, frequency or other actuation signal connected to a shut down system 18.”; and a valve control unit (Fig. 1, ECM 12) according to claim 22, wherein the valve control unit is functionally separate from the engine control unit (Ritter discloses that the ECM is configured to control the engine…and separately control the shutdown system 18 responsive to indications of engine overspeed.  In light of the disclosure that makes clear the ECM is configured to control various engine parameters ‘other than’ the shutdown system 18, Examiner considers the portions of the ECM for controlling the engine and the portion for controlling the shutdown system as being “functionally separate”).

Regarding Claim 24, the combination of Ritter and Rossi teaches all the elements of Claim 22 as indicated above.  Ritter further teaches: A combustion machine (Fig. 1, diesel engine 10), comprising: an emergency device (Fig. 1, item 18) having at least one quick-closing valve in an air path of the combustion machine (Fig. 1, shutdown system 18 may comprise a quick closing flap in the intake of the engine that is open during normal engine operation but closes shut responsive to detection of overspeeding which results in the engine shutting down to due lack of airflow to the cylinders.) ; a valve control unit according to claim 22 (See above rejection of Claim 22, a repeat of the rejection will be omitted here for the sake of brevity.); 
However, Ritter does not explicitly teach: and wherein the second speed sensor is independent of the first speed sensor.
Rossi discloses “The invention relates, in general, to a speed control system for a rotating shaft prime mover, and in particular, relates to a speed sensing system and method for detecting a failure in the speed sensing circuit.” (Col. 1 lines 5-11) and “An overspeed control relates to overspeed conditions which pertains to speeds in excess of the rated speed. When the rated speed is exceeded, the overspeed control causes the turbine to trip (shutdown) based on the rapid shutting down of motive fluid to the turbine. Overspeed protection is usually provided in the form of a solenoid valve between the source of the motive fluid and the turbine. The solenoid valve is normally full open during normal operating conditions or fully close in response to a signal from the overspeed control circuit.” (Col. 1 line 30+).  Additionally, Rossi discloses 
Claim 6 states: In a control system for a rotating shaft prime mover having a speed sensing system for measuring the rotational speed of the shaft, a monitoring circuit for detecting a failure in the speed sensing system comprising:    (a) multiple shaft speed sensors for measuring the shaft rotational speed, including at least a first, second and third speed sensor each producing signals representative thereof;    (b) means for selecting between said first speed signal and said second speed signal a primary signal; and    (c) means for comparing said primary signal with said third signal for producing a primary fault indication signal when said primary signal deviates from said third signal by a predetermined value.; Claim 15 states “The system of claim 6 further comprising a means for comparing the primary signal to a predetermined level for producing an overspeed fault indication signal when the primary signal deviates from a predetermined value.; Claim 16 states: “The system of claim 15 further comprising a fault indicator means for receiving primary signal fault indication and a primary fault indication signal to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means.”.
In other words, Rossi disclose a speed control and sensing system that is configured to determine if faults are present in the speed control system in addition to shutting down the prime mover responsive to a detected overspeed condition or a detected fault with the primary speed sensor (based on comparison to a reference/redundant speed sensor that results in a speed difference greater than a predetermined value).  As a result of the speed sensor monitoring system utilizing a plurality (e.g. three) of independent speed sensors, the system is configured to desirably prevent unnecessary shutdowns of the prime mover.  Instead, the system determines plausibility of the engine speed signals and ONLY triggers shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
Therefore Rossi teaches: and wherein the second speed sensor is independent of the first speed sensor in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine overspeed shutdown system of Ritter to  and wherein the second speed sensor is independent of the first speed sensor in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).

Regarding Claim 25, the combination of Ritter and Rossi teaches all the elements of Claim 23 as indicated above.  However, Ritter does not explicitly teach: and wherein the second speed sensor is independent of the first speed sensor of the engine control unit.
Rossi discloses “The invention relates, in general, to a speed control system for a rotating shaft prime mover, and in particular, relates to a speed sensing system and method for detecting a failure in the speed sensing circuit.” (Col. 1 lines 5-11) and “An overspeed control relates to overspeed conditions which pertains to speeds in excess of the rated speed. When the rated speed is exceeded, the overspeed control causes the turbine to trip (shutdown) based on the rapid shutting down of motive fluid to the turbine. Overspeed protection is usually provided in the form of a solenoid valve between the source of the motive fluid and the turbine. The solenoid valve is normally full open during normal operating conditions or fully close in response to a signal from the overspeed control circuit.” (Col. 1 line 30+).  Additionally, Rossi discloses 
Claim 6 states: In a control system for a rotating shaft prime mover having a speed sensing system for measuring the rotational speed of the shaft, a monitoring circuit for detecting a failure in the speed sensing system comprising:    (a) multiple shaft speed sensors for measuring the shaft rotational speed, including at least a first, second and third speed sensor each producing signals representative thereof;    (b) means for selecting between said first speed (c) means for comparing said primary signal with said third signal for producing a primary fault indication signal when said primary signal deviates from said third signal by a predetermined value.; Claim 15 states “The system of claim 6 further comprising a means for comparing the primary signal to a predetermined level for producing an overspeed fault indication signal when the primary signal deviates from a predetermined value.; Claim 16 states: “The system of claim 15 further comprising a fault indicator means for receiving primary signal fault indication and a primary fault indication signal to produce a signal for tripping a control relay whereby a trip in the prime mover may be initiated by said fault indicator means.”.
In other words, Rossi disclose a speed control and sensing system that is configured to determine if faults are present in the speed control system in addition to shutting down the prime mover responsive to a detected overspeed condition or a detected fault with the primary speed sensor (based on comparison to a reference/redundant speed sensor that results in a speed difference greater than a predetermined value).  As a result of the speed sensor monitoring system utilizing a plurality (e.g. three) of independent speed sensors, the system is configured to desirably prevent unnecessary shutdowns of the prime mover.  Instead, the system determines plausibility of the engine speed signals and ONLY triggers shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
Therefore Rossi teaches: and wherein the second speed sensor is independent of the first speed sensor in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).
 and wherein the second speed sensor is independent of the first speed sensor in order to determine plausibility of the engine speed signals and ONLY trigger a shutdown of the prime mover when an overspeed condition actually exists OR when it is determined that the primary speed signal is faulty (i.e. unreliable).

Regarding Claim 26, the combination of Ritter and Rossi teaches all the elements of Claim 25 as indicated above.  Ritter further teaches: wherein the emergency device has at least one quick-closing valve in an air path of the combustion machine. (“The ECM 12 also has an output line 16 for providing a digital, analog, frequency or other actuation signal connected to a shut down system 18. The shut down system 18 can be one of a variety of known shut down systems. For example, the shut down system may be a shut down flap in the intake system.”; Col. 4 line 16+).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pogue (U.S. 2010960) discloses an “Alarm and Control System for Internal Combustion Engines” (Title).  Additionally, “In the operation of. Diesel engines, there is a maximum speed beyond which it is both unsafe and undesirable for the engine to operate.” (Col. 1 lines 8-13); also “When the shaft 11 is revolving at such speed that the mercury in the tube 18 is thrown out to the end of the tube, the solenoid 9 will be energized to lift the latch armature 8 out of the detent 7, whereupon the weighted lever 5 While it is obvious that instead of cutting of air intake some other function of the engine could be controlled, it is especially desirable that the engine may be stopped through the cutting off of the air to the cylinders. For instance, the air in the engine room may become highly charged with hydrocarbon vapors, as for instance, from the breaking of a gas pipe.  If the valve 3 were in the fuel line it will be seen that even after the fuel supply were shut off the engine would continue to draw in carbureted air from the engine room and operate on this mixture.  This is particularly likely to happen in the case of a high compression engine such as a diesel engine.  The shutting off of the air supply, instead of controlling the engine in any other way, therefore has particular advantage.” (Page 2, col. 2 line 38-60).  Therefore it was known in the prior art well before applicant’s filing that closing of an intake air valve responsive to a determination of overspeeding of a high compression engine (such as a diesel engine) was a desirable and more preferred method of stopping operation of the engine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747